DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
2.	Claims 23-27, 40, 41, and 43-48 are pending. 
3.	Claims 23-27, 40, 41, and 43-48 are examined herein. 
Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2022 has been entered.
Claim Rejections - 35 USC § 112 - Fourth Paragraph
5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claim 44 remains rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject Applicant's argument submitted on February 11, 2022 has been fully considered but it is not persuasive.
	Claim 44 is directed to the sunflower plant of claim 26 (dependent form claim 23), wherein the imidazolinone herbicide is selected from the recited group.  As set forth in the obviousness rejection below, the mutant AHAS alleles recited in claim 23 confer tolerance to imidazolinones.  Claim 44 thus recites an inherent property of the plant and does not introduce any further structural limitations to said plant beyond the presence of the mutant alleles recited in claim 23.  For this reason, claim 44 fails to properly further limit the subject matter of the claim from which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments.
Applicant argues that “claim 44 is in proper dependent form and further defines the scope of the sunflower plant’s phenotype of tolerance. Dependent claim 44 excludes others from making, using, selling, offering for sale or importing a sunflower plant having the structure as set forth in claim 23 and the claimed phenotype of tolerance to the herbicides as recited in claim 44. Indeed, a phenotype element is proper whether it is in the independent claim or the dependent claim, which incorporates the independent claim in its entirety” (page 7 of the Remarks). 
The argument is not found to be persuasive.  It is not in dispute that phenotype can be properly recited in an independent and/or dependent claim.  Nor is it disputed 
The Examiner maintains that the recitation of the phenotype does not impart any further structural limitations to the product claimed in claim 26.  In addition, given the teachings of the prior art regarding a sunflower plant and seed comprising either of the recited substitutions, the property of tolerance to imidazolinones, including at least one of those recited in claim 44 would be inherent in the structure of the plant of claim 26 (see the obviousness rejection below).  
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 23-27, 40, 41, 43, 44, and 48 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Jander et al (US Application No. 2003/0097692 A1, published May 22, 2003), in view of Kolkman et al (Theor. and Appl. Genet. (2004) 109:1147-1159), Kmiec et al (U.S. Patent Application No. 2003/0236208 A1, published December 25, 2003), and Fernandez-Martinez et al (Euphytica (1989) 41:39-51).  Applicant's argument submitted on February 11, 2022 has been fully considered but it is not persuasive.
	The claims are drawn to a sunflower seed comprising a first AHASL1 allele encoding a first AHASL1 protein comprising an alanine to threonine substitution at a position corresponding to position 7 of SEQ ID NO: 20, and a second allele of said 
The following is noted with regard to claim interpretation.  With regard to the limitation “herbicide resistance characteristics of a sunflower plant that is heterozygous for the first allele,” the term “first allele” refers to the A122T allele.  Given that claim 23 recites a combination of the A122T allele and the A205V allele, the claim will encompass a plant that is heterozygous for either of the two alleles.  That plant will inherently comprise said characteristics. 
Claim 23 also recites “wherein said first allele is an allele of the AHASL gene of line GM40 or GM1660.”  The specification teaches that the herbicide tolerance allele present in said two lines is the A122T mutant AHASL (see page 15, lines 14-33).  Said limitation thus does not introduce any further structural limitations to said allele beyond the substitution expressly recited in the “wherein” clause in line 3 of the claims. 
Claims 24 and 25 require that the claimed seed be a descendant of lines GM40 or GM1606.  The claims, however, do not limit said descendant by a filial generation or by any characteristics other than the presence of the two mutant AHASL1 alleles recited in claim 23.  As a result, claims 24 and 25, as well as 23, will encompass any sunflower 
Jander et al teach a nucleic acid molecule encoding functional AHAS that has the A122T (A107T in sunflower) substitution; and an imidazolinone-resistant sunflower plant comprising that nucleic acid (claims 1, 2, 7 and 8).  Jander et al teach obtaining non-transgenic plants with imidazolinone resistance obtained by EMS mutagenesis (Example 1, beginning at paragraph 71; Example 2, beginning at paragraph 78).  Jander et al teach that imidazolinones, such as imazapyr, could be used alone or in combination with other herbicides for post-emergence control of weeds growing with resistant sunflower; and that a variety of imidazolinone herbicides could be used to protect resistant sunflower plants from weeds (Jander et al, pg. 7, paragraph 68).  Jander et al teach that the A122T substitution confers resistance to imidazolinones but not sulfonylureas (paragraph 0017; 0025). 
Jander et al do not teach a sunflower seed comprising an AHASL1 allele encoding and AHASL1 protein with the A107T substitution and having at least 85% oleic acid content. 
Kolkman et al teach a sunflower plant comprising at least one copy of an AHASL1 polynucleotide encoding an herbicide resistance AHASL1 protein (Fig. 2 on pg. 1152).  Kolkman et al teach that a proline to leucine mutation at position 182 (P197L in the Arabidopsis numbering) and an alanine to valine mutation at position 190 (A205V in the Arabidopsis numbering) of AHASL1 confer resistance to imidazolinone and sulfonylurea herbicides, such as imazethapyr and chlorimuron (pg. 1153, right col; pg. 
Kolkman et al teach introgressing resistance genes to AHASL inhibiting herbicides from resistant populations into elite inbred lines for the purpose of developing herbicide resistant sunflower cultivars and hybrids (Kolkman et al pg. 1148, left col., second full paragraph).  Kolkman et al teach that in plants, five highly conserved amino acids, A122, P197, W574, and S653 (in Arabidopsis, corresponding to A107, P182, W559, and A638 in sunflower), when mutated, confer resistance to one or more AHAS-inhibiting herbicides (pg. 1148, left col.).  
Kolkman et al teach an amino acid sequence that is 99.8% identical to the instant SEQ ID NO: 20.  The instant specification defines SEQ ID NO: 20 as truncated sunflower AHASL with the A107T substitution (see pg. 11).  The sequence of Kolkman et al differs from the instant SEQ ID NO: 20 at a single amino acid residue: the sequence of Kolkman et al has an alanine at position 107.  The sequence alignment is set forth below:
RA   Kolkman J.M., Slabaugh M.B., Bruniard J.M., Berry S., Bushman B.S.,
RA   Olungu C., Maes N., Abratti G., Zambelli A., Miller J.F., Leon A.,
RA   Knapp S.J.;
RT   "Acetohydroxyacid synthase mutations conferring resistance to
RT   imidazolinone or sulfonylurea herbicides in sunflower.";
RL   Theor. Appl. Genet. 109:1147-1159(2004).
CC   -!- CATALYTIC ACTIVITY: 2 pyruvate = 2-acetolactate + CO(2).
CC       {ECO:0000256|RuleBase:RU003591}.
CC   -!- COFACTOR:
CC       Name=Mg(2+); Xref=ChEBI:CHEBI:18420;
CC         Evidence={ECO:0000256|RuleBase:RU003591};
CC       Note=Binds 1 Mg(2+) ion per subunit.
CC       {ECO:0000256|RuleBase:RU003591};
CC   -!- COFACTOR:
CC       Name=thiamine diphosphate; Xref=ChEBI:CHEBI:58937;
CC         Evidence={ECO:0000256|RuleBase:RU003591};
CC       Note=Binds 1 thiamine pyrophosphate per subunit.
CC       {ECO:0000256|RuleBase:RU003591};
CC   -!- PATHWAY: Amino-acid biosynthesis; L-isoleucine biosynthesis; L-
CC       isoleucine from 2-oxobutanoate: step 1/4.
CC       {ECO:0000256|RuleBase:RU003591}.

CC       from pyruvate: step 1/4. {ECO:0000256|RuleBase:RU003591}.
CC   -!- SIMILARITY: Belongs to the TPP enzyme family.
CC       {ECO:0000256|RuleBase:RU362132}.
CC   -----------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see http://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution-NoDerivs License
CC   -----------------------------------------------------------------------
DR   EMBL; AY541451; AAT07322.1; -; Genomic_DNA.
DR   ProteinModelPortal; Q5VB49; -.
DR   UniPathway; UPA00047; UER00055.
DR   UniPathway; UPA00049; UER00059.
DR   GO; GO:0003984; F:acetolactate synthase activity; IEA:UniProtKB-EC.
DR   GO; GO:0050660; F:flavin adenine dinucleotide binding; IEA:InterPro.
DR   GO; GO:0000287; F:magnesium ion binding; IEA:UniProtKB-UniRule.
DR   GO; GO:0030976; F:thiamine pyrophosphate binding; IEA:UniProtKB-UniRule.
DR   GO; GO:0009097; P:isoleucine biosynthetic process; IEA:UniProtKB-UniPathway.
DR   GO; GO:0009099; P:valine biosynthetic process; IEA:UniProtKB-UniPathway.
DR   InterPro; IPR012846; Acetolactate_synth_lsu.
DR   InterPro; IPR029035; DHS-like_NAD/FAD-binding_dom.
DR   InterPro; IPR029061; THDP-binding.
DR   InterPro; IPR012000; Thiamin_PyroP_enz_cen_dom.
DR   InterPro; IPR012001; Thiamin_PyroP_enz_TPP-bd_dom.
DR   InterPro; IPR000399; TPP-bd_CS.
DR   InterPro; IPR011766; TPP_enzyme-bd_C.
DR   Pfam; PF02775; TPP_enzyme_C; 1.
DR   Pfam; PF00205; TPP_enzyme_M; 1.
DR   Pfam; PF02776; TPP_enzyme_N; 1.
DR   SUPFAM; SSF52467; SSF52467; 1.
DR   SUPFAM; SSF52518; SSF52518; 2.
DR   TIGRFAMs; TIGR00118; acolac_lg; 1.
DR   PROSITE; PS00187; TPP_ENZYMES; 1.
PE   3: Inferred from homology;
KW   Amino-acid biosynthesis {ECO:0000256|RuleBase:RU003591};
KW   Branched-chain amino acid biosynthesis
KW   {ECO:0000256|RuleBase:RU003591};
KW   Magnesium {ECO:0000256|RuleBase:RU003591};
KW   Metal-binding {ECO:0000256|RuleBase:RU003591};
KW   Thiamine pyrophosphate {ECO:0000256|RuleBase:RU362132};
KW   Transferase {ECO:0000256|RuleBase:RU003591,
KW   ECO:0000313|EMBL:AAT07322.1}.
FT   DOMAIN       83    247       TPP_enzyme_N. {ECO:0000259|Pfam:PF02776}.
FT   DOMAIN      275    407       TPP_enzyme_M. {ECO:0000259|Pfam:PF00205}.
FT   DOMAIN      469    624       TPP_enzyme_C. {ECO:0000259|Pfam:PF02775}.
SQ   SEQUENCE   655 AA;  71322 MW;  3AF7DF2D81C31752 CRC64;

  Query Match             99.8%;  Score 2026;  DB 40;  Length 655;
  Best Local Similarity   99.7%;  
  Matches  391;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 FAYPGGTSMEIHQALTRSSTIRNVLPRHEQGGVFAAEGYARASGLPGVCIATSGPGATNL 60
              |||||| |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        101 FAYPGGASMEIHQALTRSSTIRNVLPRHEQGGVFAAEGYARASGLPGVCIATSGPGATNL 160

Qy         61 VSGLADALLDSVPMVAITGQVPRRMIGTDAFQETPIVEVTRSITKHNYLVLDVEDIPRIV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        161 VSGLADALLDSVPMVAITGQVPRRMIGTDAFQETPIVEVTRSITKHNYLVLDVEDIPRIV 220

Qy        121 REAFYLASSGRPGPVLIDVPKDIQQQLVVPKWDEPMRLPGYLSRMPKPQYDGHLEQIVRL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        221 REAFYLASSGRPGPVLIDVPKDIQQQLVVPKWDEPMRLPGYLSRMPKPQYDGHLEQIVRL 280

Qy        181 VGEAKRPVLYVGGGCLNSDDELRRFVELTGIPVASTLMGLGAYPASSDLSLHMLGMHGTV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        281 VGEAKRPVLYVGGGCLNSDDELRRFVELTGIPVASTLMGLGAYPASSDLSLHMLGMHGTV 340


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        341 YANYAVDKSDLLLAFGVRFDDRVTGKLEAFASRAKIVHIDIDPAEIGKNKQPHVSICGDI 400

Qy        301 KVALQGLNKILEEKNSVTNLDFSTWRKELDEQKMKFPLSFKTFGEAIPPQYAIQVLDELT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        401 KVALQGLNKILEEKNSVTNLDFSTWRKELDEQKMKFPLSFKTFGEAIPPQYAIQVLDELT 460

Qy        361 GGNAIISTGVGQHQMWAAQFYKYNKPRQWLTS 392
              ||||||||||||||||||||||||||||||||
Db        461 GGNAIISTGVGQHQMWAAQFYKYNKPRQWLTS 492

	As one skilled in the art would recognize, the amino acid sequence of Kolkman et al corresponds to the non-mutated form of the instant SEQ ID NO: 20, and also makes obvious the genus of nucleic acid sequences encoding it. 
	Kmiec et al teach methods and oligonucleotides for targeted modification of AHASL genes (Table 11 on pg. 19-28; claim 1 and 12).  Kmiec et al teach making alterations at several positions of the AHASL of Arabidopsis and a number of other species (Table 11, beginning at pg. 19, paragraph 120).  Kmiec et al teach using the methods of their invention in sunflower (pg. 4, paragraph 19). 
	Fernandez-Martinez et al teach sunflower lines that are true breeding for high oleic acid content (average of higher than 85%) (Abstract; pg. 41, both col.). 
At the time the invention was made, it would have been prima facie obvious to use the oligonucleotide-based mutagenesis method of Kmiec et al or the EMS-based mutagenesis method of Jander et al and introduce the A122T (A107T) substitution into the AHASL1 gene of any sunflower plant, including a sunflower plant whose seeds have oleic acid content of at least 85%, such as the plants of Fernandez-Martinez.  
It would have been obvious to use the introgression methods taught by Kolkman et al, and to cross the resultant sunflower plants comprising the A107T mutation with a sunflower plant comprising the A190V substitution, as taught by Kolkman et al, thus obtaining sunflower plants comprising these two mutations on different AHASL1 alleles.  

It would have been obvious to use the resultant plants or their seeds in a method of weed control, using any appropriate imidazolinone herbicide, such as those taught by Kolkman et al and Jander et al, including imazapyr, wherein the herbicide is applied to the resistant sunflower plant and the weeds, as suggested by Jander and as a matter of routine industry practice.  Obtaining the seeds of said plants would have been obvious given that sunflower is a seed crop.
Given the teachings of Kmiec et al and Jander et al, and given the routine nature of the introgression methods of Kolkman et al, one would have had reasonable expectation of success in obtaining said plants comprising two AHASL1 alleles each comprising a different herbicide resistance mutation.
One would have been motivated to combine said teachings given the express suggestion of Jander et al and given the agronomic desirability of sunflower plants resistant to both, sulfonylureas and imidazolinones, and having high oleic acid content.  One would have been also motivated to cross two sunflower plants comprising the A107T substitution in the AHASL1 with a plant comprising the A205V substitution given the teachings of Kolkman. 
Given that Jander et al and Kmiec et al successfully reduced their inventions to practice, given the limited number of known herbicide resistance AHAS mutations, and given the conserved nature of the enzyme, as taught by Kolkman et al and well-known . 

9.	Claims 45-47 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Jander et al (US Application No. 2003/0097692 A1, published May 22, 2003), in view of Kolkman et al (Theor. and Appl. Genet. (2004) 109:1147-1159), Kmiec et al (U.S. Patent Application No. 2003/0236208 A1, published December 25, 2003), and Fernandez-Martinez et al (Euphytica (1989) 41:39-51), as applied to claim 23, and further in view of Garcia-Torres et al (Weed Technology (1995) 9:819-824).  Applicant's argument submitted on February 11, 2022 has been fully considered but it is not persuasive.
	The claims are directed to the sunflower seed of claim 23, further comprising an effective amount of an AHAS inhibiting herbicide, including an imidazolinone, on the surface.  
	The teachings of Jander et al, Kolkman et al, Kmiec et al, and Fernandez-Martinez et al are set forth above.  The references do not expressly teach a sunflower seed comprising a herbicide coating. 
	Garcia-Torres et al teach pre-emergent application of imazethapyr, imazapyr, and chlorsulfuron in sunflower to control broomrape, a parasitic plant (Garcia-Torres et al, Abstract). 
	At the time the invention was made, it would have been prima facie obvious to modify the seeds made obvious by the teachings of Jander et al, Kolkman et al, Fernandez-Martinez et al, and Kmiec et al by coating them with any appropriate AHAS 
Response to Arguments. 
Applicant submits a copy of the Declaration of Luke (Scots) Llewellyn Mankin, submitted on January 21, 2022 in application 16/016,995, and argues that the Declaration presents unexpected results (pages 8-9 of the Remarks).  In paragraph 7 of the Declaration, Dr. Mankin argues as follows: “It was expected that a sunflower plant having both the A122T and A205V alleles would provide a % herbicide tolerance between that of a plant homozygous for A205V and that of a plant homozygous for A122T. Unexpectedly, however, a sunflower plant having the A122T/A205V stack provided a % herbicide tolerance that was almost equivalent to that of a sunflower plant homozygous for the A122T allele. In other words, the sunflower plant having A122T/ A205V stack provided significantly greater herbicide tolerance than expected.”  
Applicant reiterates the impermissible hindsight argument, and argues that “there is no pointer in the prior art to choose either of the claimed substitutions for achieving a suitable level of IMI tolerance in sunflower” (page 10).  Applicant argues that “the Office Action’s recognition that Kolkman’s amino acid sequence is similar to SEQ ID NO: 20, does not suggest the particularly claimed sunflower seeds and plants.  Recognizing a need for imidazolinone resistance does not render obvious the solution. There were a number of possible mutations that could have been selected, but the cited art fails to teach or suggest the particularly claimed sunflower seeds and plants” (page 11). 
In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).  MPEP 2145(X)(A).  In the instant case, all individual elements of the claimed invention are taught in the prior art.  Combining them would have been prima facie obvious for the reasons set forth above.  
With regard to Dr. Mankin’s Declaration, submitted under 37 C.F.R. 1.132, it was fully considered but found insufficient to overcome the rejection, for the following reasons. 
First, to the extent that the Declaration is directed to the A122T/P197L sunflower plants, it is not commensurate with the scope of the claimed invention because that double-mutant is not recited in the instant claims. 
Second, the graph that shows imidazolinone herbicide tolerance of the A122T/A205V heterozygous sunflower plants merely lists “imidazolinone herbicide,” but the Declaration supplies no explanation as to which imidazolinone was applied.  Imidazolinones are a class of compounds and is unclear which one was used to obtain the data.  In addition, no statistical significance is provided for the data in the graph.  

The instant invention amounts to combining two alleles each encoding an AHASL with an individual substitution, in the same sunflower plant.  Both substitutions at issue were well-known in the art at the time of invention, as were the herbicide tolerance properties they confer.  The conserved nature of the domains in which they are located was well-recognized as well. Both the methods for predictably introducing said substitutions into the AHASL of a sunflower plant, as well as the motivation to do so were also taught in the prior art.  The rejection is maintained. 
Conclusion
10.	No claims are allowed
11.	 All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/MYKOLA V. KOVALENKO/
Primary Examiner, Art Unit 1662